In The
                               Court of Appeals
                      Seventh District of Texas at Amarillo

                                      No. 07-18-00043-CR


                            ANTHONY CARTER, APPELLANT

                                               V.

                            THE STATE OF TEXAS, APPELLEE

                           On Appeal from the 137th District Court
                                   Lubbock County, Texas
       Trial Court No. 2017-413,558, Honorable John J. “Trey” McClendon III, Presiding

                                    September 13, 2018

                     ORDER OF ABATEMENT AND REMAND
                   Before QUINN, C.J., and CAMPBELL and PARKER, JJ.

       Appellant Anthony Carter appeals his conviction for possession of a controlled

substance with intent to deliver. We previously abated this appeal and remanded the

cause to the trial court on May 23, 2018, after the reporter failed to timely file the reporter’s

record. The reporter’s record was filed on July 10, 2018, and appellant’s brief was

originally due August 9, 2018. We subsequently granted appellant an extension to

September 10, 2018, to file the brief. On September 10, 2018, appellant’s counsel filed

a second motion for extension seeking an additional thirty days to file a brief. In the

motion, counsel informs the court, for the first time, that an exhibit was omitted from the

reporter’s record and has been requested from the reporter. Counsel did not, however,
file anything with this court indicating that the reporter was contacted regarding the

omitted exhibit.

       We deny appellant’s motion for extension of time to file a brief, abate the appeal,

and remand the cause to the trial court for further proceedings. On remand, the trial court

shall determine the following:


       1.     whether a complete reporter’s record containing a transcription of all
              proceedings had in the trial court and all exhibits admitted into evidence
              during those proceedings has been developed and filed with the Seventh
              Court of Appeals by the court reporter; and,

       2.     if not, what proceedings or exhibits were omitted from the reporter’s record
              filed on July 10, 2018.

       The trial court is directed to enter such orders necessary to address the

aforementioned questions. So too shall it include its findings on those matters in a

supplemental record and cause that record to be filed with this court by October 1, 2018.

Should proceedings and/or exhibits have been omitted from the July 10, 2018, then the

court reporter for the 137th Judicial District is ordered to include them in a supplemental

reporter’s record which must be filed with this court on or before October 1, 2018. Should

further time be needed to perform these tasks, then same must be requested before

October 1, 2018. Once a complete reporter’s record including a transcription of all

proceedings and exhibits is filed with this court, appellant is ordered to file his appellant’s

brief within 14 days of the date on which the complete record is filed.            No further

extensions of the briefing deadline will be granted.


       It is so ordered.


                                                                 Per Curiam


Do not publish.

                                              2